Granger, J.
*7031 2 *702I. Appellant presents two questions for consideration: First, does the written contract by its terms *703grant to defendant the exclusive agency or right to sell plaintiff’s machinery in Jefferson county? and, second, if it does not, is there evidence on which the contract should be reformed so as to grant such a right ? We first consider the legal effect of the contract on its face, and the following are the provisions of it that we think material for the purpose: “Fairfield, Iowa, December 13, 1890. Memorandum of an agreement between William Deering & Company, a corporation of Chicago, Illinois, and Beatty Company, of Fairfield, county of Jefferson, and state of Iowa: (1) Said William Deering & Company have appointed Beatty & Company agents, hereunder, and for receiving, keeping, and selling in their behalf their harvesters, binders, reapers, mowers, twine,- extra parts, trucks, bundle carriers, flax carriers, and other attachments, on commission, for the following territory only, Jefferson county, for the entire season of 1891. (2)Said agent agrees to perform all the duties of such agency with prompt business diligence and due care, and skill. * * - This agency may at any time be determined by said William Deering & Company without liability for damages, and they may at once take possession of the goods or property unsold, and of everything in the hands of the said agent in any way relating to the business.” The contract contains numerous other provisions relating to the method and details of carrying the contract into1 effect, but we see nothing to aid in the solution of the question before us. The conclusion on this branch of .the case is not doubtful. The contract contains no words of an exclusive tenor. It simply gives a right to sell on commission in Jefferson county for the entire season of 1891, with a subsequent provision for a revocation of the agency by the plaintiff at any time. The character of appellant’s argument leads us to think there is no serious contention over this proposition. The next question is one of f actj and one of greater doubt. From our separate readings of the record, there is no difference in conclusion on this branch of the case, and it is *704in harmony with that of the district court. Much reliance is placed on former contracts and dealings of the parties, of-the same character, to show the intent in making the contract in question, but there is nothing in it, with the other facts disclosed by the evidence, to overcome the conclusive language of the contract itself. Less than the substance of all the evidence would not show on what our conclusion is based, and we cannot and need not set it out.
3 II. There is a motion to tax to' appellee the costs of an amendment to the abstract, and the motion is, in the main, well taken. The amendment consists of forty-five pages,. much of which is by question and answer, and unnecessarily so, which is proven by. the fact that we reach our conclusion alone in the record as disclosed by appellant’s abstract. Of course, we realize that parties cannot know in advance how the record may be regarded, and that in its preparation they must be guided by what reasonably appears to be necessary to a proper presentation of the case; and by that rule we must determine such questions as the one before us. Guided by that rule, we think three pages, are all that was necessary by way of an amendment, and the cost of appellee’s abstract in excess of that amount will be paid by appellee. The judgment is aiutirmed.